Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-11-2021 has been entered.

Claims 1, 3-8, 10-12, 14, and 16 were amended.  Claims 2, 9, 13 and 15 were cancelled. New Claims 17-20 were presented.  Claims 1, 3-8, 10-12, 14 and 16-20 are pending an examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Here, upper support structure couplers and lower support structure couplers do not provide one of ordinary skill in the art any understanding of the structure besides a generic understating of the term coupler, which is being sued used as a substitute for “means” and is a generic placeholder for performing the claimed function.  In addition, this generic coupler term is modified by the functional language: “adapted to provide a releasable vertically fixed and force transmitting connection.”  In addition, there are no other structural limitations found in the claim to further provide additional structure that would remove a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-12, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re Claims 1 and 12, “upper support structure couplers adapted to provide a releasable vertically fixed and force-transmitting connection” is indefinite.  It is unclear 
In re Claims 1 and 12, “lower support structure couplers adapted to provide a releasable vertically fixed and force-transmitting connection” is indefinite.  It is unclear what structure is being claimed?   While applicant is allowed to claim in functional language, the functional language covers a particular structure.  Here, it is unclear what structure is being claimed?  What is the structure of “a releasable vertically fixed and force-transmitting connection” and how, structurally does this differ from a traditional latch?  One reading the claim is left to figure this out?  As such, the claims are indefinite.  The claims were examined as best understood.  Appropriate correction is required.   
In re Claims 1 and 12, “modular tool boxes” is indefinite.  It is unclear what structure is being claimed.  What features of the tool box are required in the Claim.  Does the structure simply have to be capable of carrying a single tool?  Or, does Applicant intend that the tool boxes have a lid or drawers or a handle.  One reading the claim is left to interpret what Applicant intends to claim.  Different individuals reading the claim picture different tool boxes with different elements.  As such, the scope of the 
In re Claim 11, “the support structure” is indefinite.  It is unclear what structure the claim is referring to.  Claim 1 includes a box-shaped support structure, and an upper support structure and a lower support structure.  It is unclear which of these support structures applicant is referring to.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 17, “wherein the transportable circular table saw has the basic shape of a system casing,” is indefinite.  It is unclear what is or is not a basic shape of a system casing, and where the line between what is the basic shape and what is not the basic shape of a system casing is found.  The Examiner notes the functional understanding of this term already appears to be claimed in Claim 12, which requires a stack of a upper and lower box stacked together with a circular table saw.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,752,699 to Fruzzetti in view of US 7,373,710 to Elsworthy, and further in view of US 6,176,559 to Tiramani.

In re Claim 1, Fruzzetti teaches a transportable circular table saw (see Figs. 1 and 13-14, handle #80 allowing for the user to transport the device for processing a workpiece with a saw blade (see Fig. 1, #22), comprising a box-shaped support structure (see Figs. 13-14, each having a box shaped structure) which can be placed on a support (the device of Figs. 13-14 is capable of being place on any surface including a support), the box-shaped support structure comprising a lower part (see Fig. 14, housing assembly #31) which has a workpiece support plate (see Fig. 14, #82) which can be used to support the workpiece to be processed, the box-shaped support structure further comprising an upper part (see Fig. 13, #78) removably attached to the lower part (see Fig. 14, #31), wherein the upper part is designed as a hood-shaped cover which, in a state attached to the lower part, covers the workpiece support plate (see Fig. 13-14, showing #78 covering #82 when attached to #31), the circular table saw further comprising a drive unit for mechanically driving the saw blade (see Fig. 4, #motor 20), which drive unit is arranged at least partially in the lower part and is fastened thereto ready for operation (see Fig. 4, #20), so that the drive unit remains at least partially in the lower part during processing of the workpiece by the saw blade driven by the drive unit (see Fig. 4, #20). 

 teaches that the saw is portable (see Fig. 13, #80), Fruzzetti does not teach the portable saw to be secured to other boxes.  As such, Fruzzetti fails to teach:
wherein the box-shaped support structure has support structure couplers which comprise upper support structure couplers provided on the upper part, the upper support structure couplers adapted to provide a releasable vertically fixed and force- transmitting connection with an upper box-shaped body when the upper box-shaped body is stacked on the transportable circular table saw, and the support structure couplers comprise lower support structure couplers adapted to provide a releasable vertically fixed and force- {00470004.docx}Serial No. 16/339 428 - Page 3 transmitting connection with a lower box-shaped body when the transportable circular table saw is stacked on the lower box-shaped body, wherein the upper box-shaped body and the lower box-shaped body are modular tool boxes.

However, Elsworthy teaches that it is known to attach tool boxes to a portable saw (see Elsworthy, Fig. 4a, #12 accessory cases; see also Col. 4, ll. 14-16)).  As such, it would have been obvious to one of ordinary skill in the art to attach storage boxes or accessory cases to the portable saw of Fruzzetti.  Doing so would allow the user to include additional tools or accessories, such as blades, to the portable device of Fruzzetti. 

In the carpentry trades, it is old and well known to stack multiple different boxes and tools as taught by Tiramani.  Tiramani teaches that it is old and well known to 

In other words, Tiramani teaches wherein the box-shaped support structure (see Tiramani Figs. 1-3, cabinet #50) has support structure couplers (see Tiramani Figs. 1-3, #66 napping mechanisms) which comprise upper support structure couplers (see Tiramani Figs. 1-3, upper snapping mechanisms #66)  provided on the upper part, (see Tiramani Figs. 1-3, showing #66 on the upper portion of #5), the upper support structure couplers adapted to provide a releasable vertically fixed and force-transmitting connection (the claim was examined as best understood - #66 included structure on both Cabinets #50 and #62) with an upper box-shaped body (see Tiramani #62) when the upper box-shaped body is stacked on the transportable circular table saw (the claim was examined as best understood – Tiramani, Figs. 1-3, Cabinet #62 is stacked on #50), and the support structure couplers comprise lower support structure couplers (see Tiramani, Figs. 1-3, lower snapping mechanisms #66) adapted to provide a releasable vertically fixed and force- transmitting connection with a lower box-shaped body (see Tiramani, Figs. 1-3, #52) when the transportable circular table saw is stacked on the lower box-shaped body (see Figs. 1-3), wherein the upper box-shaped body and the lower box-shaped body are modular tool boxes (as best understood, both cabinets #52 and #62 are modular tool boxes because they can detach and are capable of holding a tool and are generally box shaped).



In re Claim 5, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, teaches the upper part comprises a frame structure extending vertically upwards over the workpeice support plate (see annotated Fig. 13, below). 


    PNG
    media_image1.png
    827
    687
    media_image1.png
    Greyscale

In re Claim 6, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, teaches a horizontal cross section of the upper part (the cross section of 

In re Claim 7, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, teaches wherein the saw blade is attached to the drive unit (see Fig. 4, #20 and #22) and is arranged at least partially above the workpiece support plate (see Fig. 2, showing #22 partially above #82), and the frame structure{00470004.docx}Serial No. 16/339 428 - Page 4 extends vertically upwards beyond the saw blade attached to the drive unit (see annotated Fig. 13, above).

In re Claim 8, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, teaches the lower support structure couplers are provided on the lower part (see argument above teaching adding the support structure couplers of Tiramani to the lower part of Fruzzetti). 

In re Claim 11, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, teaches including a carrying handle is provided on the support structure (see Fruzzetti, Fig. 13, #80 and Tiramani Fig. 1, #92), wherein the support structure is designed such that the transportable circular table saw can be carried with the carrying handle (see Fruzzetti, Fig. 13, #80 and Tiramani Fig. 1, #92).  





a transportable circular table saw (see Figs. 1 and 13-14, handle #80 allowing for the user to transport the device) for processing a workpiece with a saw blade (see Fig. 1, #22), the transportable circular table saw comprising a box-shaped support structure (see Figs. 13-14, each having a box shaped structure), the box-shaped support structure comprising a lower part (see Fig. 14, housing assembly #31) which has a workpiece support plate (see Fig. 14, #82) which can be used to support the workpiece to be processed, the box-shaped support structure further having an upper part (see Fig. 13, #78) removably attached to the lower part (see Fig. 14, #31), wherein the upper part is designed as a hood-shaped cover which, in a state attached to the lower part, covers the workpiece support plate (see Fig. 13-14, showing #78 covering #82 when attached to #31), the circular table saw having a drive unit for mechanically driving the saw blade (see Fig. 4, #motor 20), which drive unit is arranged at least partially in the lower part and is fastened thereto ready for operation (see Fig. 4, #20), so that the drive unit remains at least partially in the lower part during processing of the workpiece by the saw blade driven by the drive unit (see Fig. 4, #20).

While Fruzzetti teaches that the saw is portable (see Fig. 13, #80), Fruzzetti does not teach the portable saw to be secured to other boxes.  As such, Fruzzetti fails to teach: 
an upper box-shaped body and a lower box-shaped body which are modular tool boxes, or
 the transportable circular table saw, and the lower box-shaped body is arranged below the transportable circular table saw, so that the upper box-shaped body and the lower box-shaped body form a vertical stack together with the transportable circular table saw.

However, Elsworthy teaches that it is known to attach tool boxes to a portable saw (see Elsworthy, Fig. 4a, #12 accessory cases; see also Col. 4, ll. 14-16)).  As such, it would have been obvious to one of ordinary skill in the art to attach storage boxes or accessory cases to the portable saw of Fruzzetti.  Doing so would allow the user to include additional tools or accessories, such as blades, to the portable device of Fruzzetti. 

However, in the carpentry trades, it is old and well known to stack multiple different boxes and tools as taught by Tiramani.  Tiramani teaches that it is old and well known to secure portable boxes in the carpentry trade together (see Tiramani Figs. 1-2, 12D-F, 27). 

In other words, Tiramani teaches an upper box-shaped body (see Fig. 1, #62) and a lower box-shaped body (see Fig. 1, #52) which are modular tool boxes (#52 and #62 are capable of being separated and holding tools, and under the broadest reasonable interpretation are modular tool boxes), and
wherein a box-shaped support structure (see Fig. 1, #60) has support structure couplers (see Figs. 1-3, #66) which comprise upper support structure couplers cooperating with body couplers provided on the upper part (upper part of #50), the upper support structure couplers cooperating with body couplers of the upper box-shaped body to provide a releasable vertically fixed and force-transmitting connection (see snapping mechanisms #66, which connect #60 to #62 in Fig. 1) to the upper box-shaped body (#62), the support structure couplers further comprising lower support structure couplers (see snapping mechanism #66 which connect #60 to #52 in Fig. 1) cooperating with body couplers of the lower box-shaped body to provide a releasable vertically fixed and force-transmitting connection to the lower box-shaped body, wherein the upper box- shaped body(cabinet #62)  is arranged on the transportable circular table saw (represented as #60) and the lower box-shaped body(see Fig. 1, #52)  is arranged below the transportable circular table saw (represented as #60), so that the upper box-shaped body and the lower box-shaped body form a vertical stack together (see Fig. 1) with the transportable circular table saw.



In re Claim 14, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 12, teaches wherein the horizontal cross-section of the transportable circular table saw has the same outer contour as the horizontal cross-section of the upper and lower box-shaped bodies (see Tiramani showing all of the boxes having the same horizontal cross-section) and the transportable circular table saw is aligned with the upper and lower box-shaped bodies so that the transportable circular table saw and the upper and lower box-shaped bodies together form a substantially cuboid stack (see Tiramani Figs. 1-4).  

 wherein the transportable circular table saw has the basic shape of a system casing (as best understood the circular table saw of Fruzzetti has the basic shape of a system casing).

Claims 3-4, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,752,699 to Fruzzetti in view of US 7,373,710 to Elsworthy, and further in view of US 6,176,559 to Tiramani, and further in view of US 8,875,888 to Koenig. 

In re Claim 3, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 1, does not teach wherein the support structure couplers comprise a movably mounted locking element.  In re Claim 4, Snyder in view of Tiramani, for the reasons above in re Claim 1, does not teach wherein the support structure couplers include at least one locking anchor contour arranged non-movingly on the support structure. 

However, Koenig teaches that it is old and well known in the stacking art to utilize to provide wherein the support structure couplers comprise a movably mounted locking element (see Koenig Figs. 1-2, #26/27) and wherein the support structure couplers include at least one locking anchor contour arranged non-movingly on the support structure (see Koenig Figs. 1-2, #46/47).   In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to 

In re Claim 16, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 3, teaches wherein the movably mounted locking element comprises a rotary latch rotatable mounted on the support structure (see Koenig Figs. 1-2, #26/27).
In re Claim 18, Fruzzetti in view of Elsworthy and Tiramani, for the reasons above in re Claim 12, does not teach wherein the upper support structure couplers comprise a rotary latch and the body couplers of the upper box-shaped body comprise a locking anchor contour which is in coupling engagement with the rotary latch, wherein the lower support structure couplers comprise a locking anchor contour and the body couplers of the lower box-shaped body comprise a rotary latch which is in coupling engagement with the locking anchor contour of the lower support structure couplers.  
However, Koenig teaches that it is known to provide couplers that are a rotary latch (see Koenig, e.g., Fig. 2 #3) and couplers are a locking anchor contour which is in coupling engagement with the rotary latch (see Fig. 2, #47/46; see also Fig.s 5-6, #47/46).    In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the attachment structure of 
Such a device would provide wherein the upper support structure couplers comprise a rotary latch (see Koenig, Fig. 2, #3) and the body couplers of the upper box-shaped body comprise a locking anchor contour which is in coupling engagement with the rotary latch (see Koenig, Fig. 2, #46/47), wherein the lower support structure couplers comprise a locking anchor contour  (see Koenig, Figs. 1-6, #46/47) and the body couplers of the lower box-shaped body comprise a rotary latch (see Koenig, Figs. 1-6, #3) which is in coupling engagement with the locking anchor contour of the lower support structure couplers.  
In re Claim 19, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 18, does not teach wherein the body couplers of the upper box-shaped body comprise stand feet which engage in engagement recesses of the upper support structure couplers, and the lower support structure couplers {00470004.docx}Serial No. 16/339 428 - Page 7 comprise stand feet which engage in engagement recesses of the body couplers of the lower box-shaped body.  
However, Koenig teaches that it is known in the stacking art to provide wherein the body couplers of the upper box-shaped body comprise stand feet (see Koenig, Figs. 3-4, #55, 57, 57b and 4,49) which engage in engagement recesses of the upper support structure couplers (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48), and the lower support 
In the same field of invention (stacked containers) it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add feet and recesses to the containers of modified Fruzzetti.  Doing so would provide for the engaging projections are at the same time designed as feet, on which the container may be stored stably when not stacked on another container.  These feet also form expediently at least partly the rear-engaging elements of the second engaging structure which, for stacked containers, prevent localized lifting from the lower container by engaging in a first engaging structure (see Koenig, Col 4, ll. 46-57). 
In re Claim 20, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 19, teaches wherein the body couplers of the lower box-shaped body and the body couplers of the upper box-shaped body are identical to the support structure couplers (see Figs. 5-6 showing #3 and #3 which are ‘identical” and #46/47 which are identical in both cases/boxes #7).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,752,699 to Fruzzetti in view of US 7,373,710 to Elsworthy, and further in view of US 6,176,559 to Tiramani, and further in view of US 2,695,210 to Evans. 

In re Claim 10, modified Fruzzetti for the reasons above in re Claim 5, teaches wherein the frame structure and the workpiece support plate together define a storage 

However, Evans teaches that it is old and well known in the portable saw art to provide a frame structure (see Fig. 1, #7/6 side surfaces of the cover) and the work piece support surface together define a storage space (see Fig. 1) and the upper part has pivotable cover (top surfaces which cover the work piece support plate) which is attached to the frame structure and which, in an open position, gives access to the storage space (see Fig. 3/5). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of Evans in the case of the saw of modified Snyder.  Doing so provides a saw with a two halves or section to provide a horizontal platform which is larger than it would otherwise be (see Evans, Col. 1, ll. 15-30).  The examiner notes that this allows the user to process or cut larger workpeices. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724